DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Election/Restrictions
The 06/08/2022 requirement for restriction/election has been rendered moot by the 06/08/2022 claim amendments, where all claims are now directed to a single invention. Therefore, the 06/08/2022 requirement for restriction/election is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 2, the claim recites “wherein the first structure includes a rectangular prism and a truncated tube connected thereto, the rectangular prism and the truncated tube having parallel longitudinal axes and the tube being truncated to yield a cross section with a norm that forms an angle with the longitudinal axis of the truncated tube” and “the second structure is a trapezoid prism having a longitudinal axis parallel to the longitudinal axes, wherein the slanted surface corresponds to a front side of the second structure that meets the cross section of the truncated tube and has the norm of the cross section”.
It is unclear what structural or geometric characteristic is referred to by “norm” in “a norm that forms an angle with the longitudinal axis of the truncated tube”. It is also unclear what structural or geometric characteristic is referred to by “norm” in “a front side of the second structure that meets the cross section of the truncated tube and has the norm of the cross section”, and it is unclear what is required by “has the norm”.
P[0077] of the Applicant’s specification recites “In this illustrated embodiment, the slanted surface 1170 corresponds to a front side of the housing assembly 1120 that meets the cross section of the protruded portion 1165 and has the norm of the cross section”, however, there is no explanation of what is meant by “has the norm”, and it remains unclear what the Applicant considers the “norm” and what is meant by “has the norm”. Also, there does not appear to be any mention of “a norm that forms an angle with the longitudinal axis” of a “truncated tube”.
Therefore, the claim is unclear.

As per Claim 12, the claim recites “wherein the first structure includes a rectangular prism and a truncated tube connected thereto, the rectangular prism and the truncated tube having parallel longitudinal axes and the tube being truncated to yield a cross section with a norm that forms an angle with the longitudinal axis of the truncated tube” and “the second structure is a trapezoid prism having a longitudinal axis parallel to the longitudinal axes, wherein the slanted surface corresponds to a front side of the second structure that meets the cross section of the truncated tube and has the norm of the cross section”.
It is unclear what structural or geometric characteristic is referred to by “norm” in “a norm that forms an angle with the longitudinal axis of the truncated tube”. It is also unclear what structural or geometric characteristic is referred to by “norm” in “a front side of the second structure that meets the cross section of the truncated tube and has the norm of the cross section”, and it is unclear what is required by “has the norm”.
P[0077] of the Applicant’s specification recites “In this illustrated embodiment, the slanted surface 1170 corresponds to a front side of the housing assembly 1120 that meets the cross section of the protruded portion 1165 and has the norm of the cross section”, however, there is no explanation of what is meant by “has the norm”, and it remains unclear what the Applicant considers the “norm” and what is meant by “has the norm”. Also, there does not appear to be any mention of “a norm that forms an angle with the longitudinal axis” of a “truncated tube”.
Therefore, the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al. (2017/0295610) in view of Neubauer (6,954,047).

Regarding Claim 1, Usami et al. teaches the claimed sensor protection system, comprising:
an assembly having a first structure (“An imaging unit 28 is fixed to a rear end surface of the hood mounting concave section 27. As shown in FIG. 4, the imaging unit 28 includes a lens 29 and an imaging element 30 disposed immediately behind the lens 29”, see P[0055] and FIGS. 2 and 4, where the sensor or imaging element “30” is contained in the structure “28”) embedded in a second structure (“…front window 85…”, see P[0076] and FIG. 4, where the element “76” and the front window are equivalent to the claimed “second structure”, and where the vehicle body including the interior of the vehicle containing element “30” and including the front window or windshield is equivalent to the “second structure”), wherein a sensor is firmly placed in the first structure for sensing information of a surrounding through the assembly and protected from negative impact of outside environment (“The imaging element 30 of the imaging unit 28 images the reflected beam reflected rearward by an obstacle (for example, a separate vehicle) disposed in front of the vehicle on which the photographing device 10 is mounted and passing through the beam transmission section 85a of the front window 85, the light transmission hole 86b of the shading sheet 86 and the lens 29”, see P[0080]).
Usami et al. does not expressly recite the claimed
one or more devices mounted on the second structure for providing means to clean a slanted surface of the second structure through which the sensor senses the information, wherein the one or more devices are configured to be individually or jointly activated as needed to clean the slanted surface in order to prevent degradation in the information sensed by the sensor.
However, devices to clean a “slanted surface” such as a windshield are conventional in the art, such as windshield wipers.
Furthermore, Neubauer (6,954,047) teaches a control unit of an analyzing system that is connected to two windshield wiper motors (Neubauer; see col.4, particularly lines 34-46), and when a visual obstruction is detected, the windshield wiper motors may be active to remove the obstruction (Neubauer; see col.5, particularly lines 52-67 and col.6, particularly lines 1-16).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neubauer, and to provide one or more devices mounted on the second structure for providing means to clean a slanted surface of the second structure through which the sensor senses the information, wherein the one or more devices are configured to be individually or jointly activated as needed to clean the slanted surface in order to prevent degradation in the information sensed by the sensor, as rendered obvious by Neubauer, in order to provide a “cleaning system for a viewing area of a window body” (Neubauer; see Abstract) and in order to provide for the “removal of disturbing transmission effects” (Neubauer; see col.4, lines 12-15).

Regarding Claim 2, Usami et al. teaches the claimed sensor protection system of claim 1, wherein
the first structure includes a rectangular prism (“…camera unit 25…”, see P[0072] and FIGS. 2-3, where a rectangular shape can be seen connected to the imaging unit “28” as seen in the drawing of housing “26” of FIG. 3) and a truncated tube connected thereto (“…light transmission hole 86b…”, see P[0076] and FIGS. 1-3, where the structure forming the hole and connecting to the imaging unit or camera unit is equivalent to the “a truncated tube”), the rectangular prism and the truncated tube having parallel longitudinal axes and the tube being truncated to yield a cross section with a norm that forms an angle with the longitudinal axis of the truncated tube (see FIGS. 2-3);
the second structure is a trapezoid prism having a longitudinal axis parallel to the longitudinal axes (“A light transmission hole 86b having a substantially trapezoidal shape is formed in the vicinity of the front end of the forward extension section 86a. A portion of the front window 85 opposite to the light transmission hole 86b constitutes a beam transmission section 85a”, see P[0047] and FIG. 1), wherein the slanted surface corresponds to a front side of the second structure that meets the cross section of the truncated tube and has the norm of the cross section; and the one or more devices are mounted with respect to the slanted surface (see FIG. 1).

Regarding Claim 3, Usami et al. teaches the claimed sensor protection system of claim 1, wherein the slanted surface of the second structure is transparent (“…front window 85 opposite to the light transmission hole 86b constitutes a beam transmission section 85a”, see P[0047] and “The imaging element 30 of the imaging unit 28 images the reflected beam reflected rearward by an obstacle (for example, a separate vehicle) disposed in front of the vehicle on which the photographing device 10 is mounted and passing through the beam transmission section 85a of the front window 85, the light transmission hole 86b of the shading sheet 86 and the lens 29”, see P[0080]).

Regarding Claim 4, Usami et al. teaches the claimed sensor protection system of claim 3, wherein the sensor is a camera with its lens facing the cross section of the truncated tube so that visual information is sensed by the camera through the transparent slanted surface of the second structure (“The imaging element 30 of the imaging unit 28 images the reflected beam reflected rearward by an obstacle (for example, a separate vehicle) disposed in front of the vehicle on which the photographing device 10 is mounted and passing through the beam transmission section 85a of the front window 85, the light transmission hole 86b of the shading sheet 86 and the lens 29”, see P[0080]).

Regarding Claim 5, Usami et al. teaches the claimed sensor protection system of claim 1, wherein the second structure with the first structure embedded therein and having a sensor hosted therein is deployed on a vehicle to provide sensor information to the vehicle (“…photographing device for a vehicle…”, see P[0013]) to facilitate autonomous driving (“The photographing device for a vehicle may also be applied to an automatic driving vehicle”, see P[0117]). The limitation “to facilitate autonomous driving” is directed to an intended use that does not further limit the claim, as seen by the limitation “to”. The Examiner also notes that no limitations are provided that define what is required by “facilitate”.

Regarding Claim 6, Usami et al. teaches the claimed sensor protection system of claim 1, wherein the slanted surface of the second structure is provided at either an acute angle or an obtuse angle relative to the longitudinal axes to make it more difficult for undesired objects deposited thereon to remain (see FIGS. 1-3). The limitation “to make it more difficult for undesired objects deposited thereon to remain” is directed to an intended use that does not further limit the claim, as seen by the limitation “to”.

Regarding Claim 7, Usami et al. does not expressly recite the claimed sensor protection system of claim 1, wherein each of the one or more devices is associated with a designated cleaning task.
However, Neubauer (6,954,047) teaches a control unit of an analyzing system that is connected to two windshield wiper motors (Neubauer; see col.4, particularly lines 34-46), and when a visual obstruction is detected, the windshield wiper motors may be active to remove the obstruction (Neubauer; see col.5, particularly lines 52-67 and col.6, particularly lines 1-16).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neubauer, and wherein each of the one or more devices is associated with a designated cleaning task, as rendered obvious by Neubauer, in order to provide a “cleaning system for a viewing area of a window body” (Neubauer; see Abstract) and in order to provide for the “removal of disturbing transmission effects” (Neubauer; see col.4, lines 12-15).

Regarding Claim 11, Usami et al. teaches the claimed method for a sensor protection system, comprising:
providing an assembly having a first structure (“An imaging unit 28 is fixed to a rear end surface of the hood mounting concave section 27. As shown in FIG. 4, the imaging unit 28 includes a lens 29 and an imaging element 30 disposed immediately behind the lens 29”, see P[0055] and FIGS. 2 and 4, where the sensor or imaging element “30” is contained in the structure “28”) embedded in a second structure (“…main cover 76…”, see P[0073] and FIG. 4, or “…front window 85…”, see P[0076] and FIG. 4, where the element “76” and the front window are equivalent to the claimed “second structure”, and where the vehicle body including the interior of the vehicle containing element “30” and including the front window or windshield is also equivalent to the “second structure”), wherein a sensor is firmly placed in the first structure for sensing information of a surrounding through the assembly and protected from negative impact of outside environment (“The imaging element 30 of the imaging unit 28 images the reflected beam reflected rearward by an obstacle (for example, a separate vehicle) disposed in front of the vehicle on which the photographing device 10 is mounted and passing through the beam transmission section 85a of the front window 85, the light transmission hole 86b of the shading sheet 86 and the lens 29”, see P[0080]).
Usami et al. does not expressly recite the claimed
mounting one or more devices on the second structure for providing means to clean a slanted surface of the second structure through which the sensor senses the information; and
activating at least one of the one or more devices, when a need to clean the slanted surface is detected, to clean the slanted surface in order to prevent degradation in the information sensed by the sensor.
However, devices to clean a “slanted surface” such as a windshield are conventional in the art, such as windshield wipers.
Furthermore, Neubauer (6,954,047) teaches a control unit of an analyzing system that is connected to two windshield wiper motors (Neubauer; see col.4, particularly lines 34-46), and when a visual obstruction is detected, the windshield wiper motors may be active to remove the obstruction (Neubauer; see col.5, particularly lines 52-67 and col.6, particularly lines 1-16).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neubauer, and to perform mounting one or more devices on the second structure for providing means to clean a slanted surface of the second structure through which the sensor senses the information, and activating at least one of the one or more devices, when a need to clean the slanted surface is detected, to clean the slanted surface in order to prevent degradation in the information sensed by the sensor, as rendered obvious by Neubauer, in order to provide a “cleaning system for a viewing area of a window body” (Neubauer; see Abstract) and in order to provide for the “removal of disturbing transmission effects” (Neubauer; see col.4, lines 12-15).

Regarding Claim 12, Usami et al. teaches the claimed method of claim 11, wherein
the first structure includes a rectangular prism (“…camera unit 25…”, see P[0072] and FIGS. 2-3, where a rectangular shape can be seen connected to the imaging unit “28” as seen in the drawing of housing “26” of FIG. 3) and a truncated tube connected thereto (“…light transmission hole 86b…”, see P[0076] and FIGS. 1-3, where the structure forming the hole and connecting to the imaging unit or camera unit is equivalent to the “a truncated tube”), the rectangular prism and the truncated tube having parallel longitudinal axes and the tube being truncated to yield a cross section with a norm that forms an angle with the longitudinal axis of the truncated tube (see FIGS. 2-3);
the second structure is a trapezoid prism having a longitudinal axis parallel to the longitudinal axes (“A light transmission hole 86b having a substantially trapezoidal shape is formed in the vicinity of the front end of the forward extension section 86a. A portion of the front window 85 opposite to the light transmission hole 86b constitutes a beam transmission section 85a”, see P[0047] and FIG. 1), wherein the slanted surface corresponds to a front side of the second structure that meets the cross section of the truncated tube and has the norm of the cross section; and the one or more devices are mounted with respect to the slanted surface (see FIG. 1).

Regarding Claim 13, Usami et al. teaches the claimed method of claim 11, wherein the slanted surface of the second structure is transparent (“…front window 85 opposite to the light transmission hole 86b constitutes a beam transmission section 85a”, see P[0047] and “The imaging element 30 of the imaging unit 28 images the reflected beam reflected rearward by an obstacle (for example, a separate vehicle) disposed in front of the vehicle on which the photographing device 10 is mounted and passing through the beam transmission section 85a of the front window 85, the light transmission hole 86b of the shading sheet 86 and the lens 29”, see P[0080]) and wherein the sensor is a camera with its lens facing the cross section of the truncated tube so that visual information is sensed by the camera through the transparent slanted surface of the second structure (“The imaging element 30 of the imaging unit 28 images the reflected beam reflected rearward by an obstacle (for example, a separate vehicle) disposed in front of the vehicle on which the photographing device 10 is mounted and passing through the beam transmission section 85a of the front window 85, the light transmission hole 86b of the shading sheet 86 and the lens 29”, see P[0080]).

Regarding Claim 15, Usami et al. teaches the claimed method, comprising:
providing a sensor housing assembly (“As shown in FIG. 1, a shading sheet 86 formed in substantially a T shape as a whole is attached to an upper edge portion of a rear surface (i.e., the surface inside the vehicle) of the front window 85 and the vicinity thereof. A forward extension section 86a extending obliquely forward and downward is formed at a central portion of the shading sheet 86. A light transmission hole 86b having a substantially trapezoidal shape is formed in the vicinity of the front end of the forward extension section 86a. A portion of the front window 85 opposite to the light transmission hole 86b constitutes a beam transmission section 85a”, see P[0047] and FIG. 1 and “An imaging unit 28 is fixed to a rear end surface of the hood mounting concave section 27. As shown in FIG. 4, the imaging unit 28 includes a lens 29 and an imaging element 30 disposed immediately behind the lens 29”, see P[0055] and FIGS. 2 and 4, where the sensor or imaging element “30” is housed by the “assembly” comprising the shading sheet “86” and front window “85”, and also by the vehicle cabin that includes the front window, which makes any of these elements or the combination of the elements of the sheet, the front window and the cabin equivalent to the claimed “sensor housing assembly”), the sensor housing assembly protecting the at least one sensor from negative impact from an environment including debris and/or particles that prevents the at least one sensor from capturing accurate information regarding a field of view with respect to the environment (“An imaging unit 28 is fixed to a rear end surface of the hood mounting concave section 27. As shown in FIG. 4, the imaging unit 28 includes a lens 29 and an imaging element 30 disposed immediately behind the lens 29”, see P[0055] and FIGS. 2 and 4, where the sensor or imaging element “30” is contained in the structure “28”) “The imaging element 30 of the imaging unit 28 images the reflected beam reflected rearward by an obstacle (for example, a separate vehicle) disposed in front of the vehicle on which the photographing device 10 is mounted and passing through the beam transmission section 85a of the front window 85, the light transmission hole 86b of the shading sheet 86 and the lens 29”, see P[0080]) 
Usami et al. does not expressly recite the claimed
and

activating one or more cleaning devices on the at least one sensor, the one or more cleaning devices being mounted on the sensor housing assembly and configured to assist in cleaning debris and/or particles from the sensor housing assembly.
However, Neubauer (6,954,047) teaches a control unit of an analyzing system that is connected to two windshield wiper motors (Neubauer; see col.4, particularly lines 34-46), and when a visual obstruction is detected, the windshield wiper motors may be active to remove the obstruction (Neubauer; see col.5, particularly lines 52-67 and col.6, particularly lines 1-16), where the Examiner notes that even for the invention of Neubauer, the vehicle windshield and/or vehicle cabin that includes the windshield would be equivalent to a “housing assembly” of the detector or imaging system described in col.3, particularly lines 52-67 and col.4, particularly lines 1-5 and FIG. 2 of Neubauer, as the detector or imaging system is “housed” by the vehicle cabin and windshield.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neubauer, and to and to perform activating one or more cleaning devices in response to negative impact on the at least one sensor, the one or more cleaning devices being mounted on the sensor housing assembly and configured to assist in cleaning debris and/or particles from the sensor housing assembly, as rendered obvious by Neubauer, in order to provide a “cleaning system for a viewing area of a window body” (Neubauer; see Abstract) and in order to provide for the “removal of disturbing transmission effects” (Neubauer; see col.4, lines 12-15).

Regarding Claim 16, Usami et al. teaches the claimed method according to claim 15, wherein the sensor housing assembly comprises a slanted surface that serves as a window for the sensor inside of the sensor housing assembly (see FIG. 1).
Usami et al. does not expressly recite the claimed
and wherein the one or more cleaning devices are configured to clean the slanted surface, and wherein the method further comprises:
removing debris and/or particles from the slanted surface of the sensor housing assembly.
However, Neubauer (6,954,047) teaches a control unit of an analyzing system that is connected to two windshield wiper motors (Neubauer; see col.4, particularly lines 34-46), and when a visual obstruction is detected, the windshield wiper motors may be active to remove the obstruction (Neubauer; see col.5, particularly lines 52-67 and col.6, particularly lines 1-16).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neubauer, and wherein the one or more cleaning devices are configured to clean the slanted surface, and wherein the method further comprises removing debris and/or particles from the slanted surface of the sensor housing assembly, as rendered obvious by Neubauer, in order to provide a “cleaning system for a viewing area of a window body” (Neubauer; see Abstract) and in order to provide for the “removal of disturbing transmission effects” (Neubauer; see col.4, lines 12-15).



Claims 8-10, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al. (2017/0295610) in view of Neubauer (6,954,047) further in view of Satarino et al. (2018/0251099), further in view of Neff (2015/0360649).

Regarding Claim 8, Usami et al. does not expressly recite the claimed sensor protection system of claim 1, wherein the one or more devices include a fluid cleaning device, a wiper assembly, and an air blower assembly.
However, Neubauer (6,954,047) teaches a control unit of an analyzing system that is connected to two windshield wiper motors (Neubauer; see col.4, particularly lines 34-46), and when a visual obstruction is detected, the windshield wiper motors may be active to remove the obstruction (Neubauer; see col.5, particularly lines 52-67 and col.6, particularly lines 1-16). Furthermore, spray areas are defined for windshield washer units (Neubauer; see col.4, particularly lines 38-42).
Additionally, regarding the claimed “fluid cleaning device”, Satarino et al. (2018/0251099) teaches a manifold having multiple outlets which are equivalent to “spray holes” as they are openings which allow washing fluid to flow to various surfaces such as windows (Satarino et al.; “…a windshield…deliver washing fluid to another location on the vehicle that benefits from being rinsed with washing fluid such as the rear windows, side windows, headlamps, cameras, sensors, off road lamps”, see P[0030] and FIG. 2, also see “The manifold 100 has at least one outlet 120 constructed and arranged to deliver fluid to a windshield and at least one additional outlet 122 constructed and arranged to deliver washing fluid to another location on the vehicle that benefits from being rinsed with fluid”, see P[0039] and FIG. 4).
Regarding the claimed “air blower assembly”, Neff (2015/0360649) teaches an “air blower assembly” comprising a structure with incorporated slots that direct high pressure air flow onto a windshield to clean material deposited on the windshield (Neff; see P[0118]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neubauer, Satarino et al., and Neff, and wherein the one or more devices include a fluid cleaning device, a wiper assembly, and an air blower assembly, as rendered obvious by Neubauer, Satarino et al., and Neff, in order to provide a “cleaning system for a viewing area of a window body” (Neubauer; see Abstract) and in order to provide for the “removal of disturbing transmission effects” (Neubauer; see col.4, lines 12-15), in order to provide an “improved vehicle washer reservoir system” (Satarino et al.; see P[0008]), and in order to “remove rain or snow, or to facilitate cleaning of a dirty windshield” (Neff; see P[0082]).

Regarding Claim 9, Usami et al. does not expressly recite the claimed sensor protection system of claim 8, wherein the fluid cleaning device comprises a spray manifold with spray holes thereon, the wiper assembly comprises a wiper blade and a motor; and the air blower assembly comprises an air hose and an air source.
However, regarding the claimed “the wiper assembly comprises a wiper blade and a motor”, Neubauer (6,954,047) teaches a control unit of an analyzing system that is connected to two windshield wiper motors (Neubauer; see col.4, particularly lines 34-46), and when a visual obstruction is detected, the windshield wiper motors may be active to remove the obstruction (Neubauer; see col.5, particularly lines 52-67 and col.6, particularly lines 1-16). Furthermore, spray areas are defined for windshield washer units (Neubauer; see col.4, particularly lines 38-42).
Additionally, regarding the claimed “the fluid cleaning device comprises a spray manifold with spray holes thereon”, a manifold that includes “spray holes” is known from Satarino et al. (2018/0251099), who teaches a manifold having multiple outlets which are equivalent to “spray holes” as they are openings which allow washing fluid to flow to various surfaces such as windows (Satarino et al.; “…a windshield…deliver washing fluid to another location on the vehicle that benefits from being rinsed with washing fluid such as the rear windows, side windows, headlamps, cameras, sensors, off road lamps”, see P[0030] and FIG. 2, also see “The manifold 100 has at least one outlet 120 constructed and arranged to deliver fluid to a windshield and at least one additional outlet 122 constructed and arranged to deliver washing fluid to another location on the vehicle that benefits from being rinsed with fluid”, see P[0039] and FIG. 4).
Regarding the claimed “the air blower assembly comprises an air hose and an air source”, Neff (2015/0360649) teaches an “air blower assembly” comprising a tube with incorporated slots that direct high pressure air flow onto a windshield to clean material deposited on the windshield (Neff; see P[0118]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neubauer, Satarino et al., and Neff, and wherein the fluid cleaning device comprises a spray manifold with spray holes thereon, the wiper assembly comprises a wiper blade and a motor; and the air blower assembly comprises an air hose and an air source, as rendered obvious by Neubauer, Satarino et al., and Neff, in order to provide a “cleaning system for a viewing area of a window body” (Neubauer; see Abstract) and in order to provide for the “removal of disturbing transmission effects” (Neubauer; see col.4, lines 12-15), in order to provide an “improved vehicle washer reservoir system” (Satarino et al.; see P[0008]), and in order to “remove rain or snow, or to facilitate cleaning of a dirty windshield” (Neff; see P[0082]).

Regarding Claim 10, Usami et al. does not expressly recite the claimed sensor protection system of claim 9, wherein:
the manifold and spray holes are configured to deliver cleaning fluid from a source to the slanted surface;
the wiper blade is configured to move along the slanted surface when the motor is activated; and
the air hose includes at least one slot to direct air from the air source towards the slanted surface to remove any deposit thereon.
However, regarding the claimed “the wiper blade is configured to move along the slanted surface when the motor is activated”, Neubauer (6,954,047) teaches a control unit of an analyzing system that is connected to two windshield wiper motors (Neubauer; see col.4, particularly lines 34-46), and when a visual obstruction is detected, the windshield wiper motors may be active to remove the obstruction (Neubauer; see col.5, particularly lines 52-67 and col.6, particularly lines 1-16). Furthermore, spray areas are defined for windshield washer units (Neubauer; see col.4, particularly lines 38-42).
Additionally, regarding the claimed “the manifold and spray holes are configured to deliver cleaning fluid from a source to the slanted surface”, a manifold that includes “spray holes” is known from Satarino et al. (2018/0251099), who teaches a manifold having multiple outlets which are equivalent to “spray holes” as they are openings which allow washing fluid to flow to various surfaces such as windows (Satarino et al.; “…a windshield…deliver washing fluid to another location on the vehicle that benefits from being rinsed with washing fluid such as the rear windows, side windows, headlamps, cameras, sensors, off road lamps”, see P[0030] and FIG. 2, also see “The manifold 100 has at least one outlet 120 constructed and arranged to deliver fluid to a windshield and at least one additional outlet 122 constructed and arranged to deliver washing fluid to another location on the vehicle that benefits from being rinsed with fluid”, see P[0039] and FIG. 4).
Regarding the claimed “the air hose includes at least one slot to direct air from the air source towards the slanted surface to remove any deposit thereon”, Neff (2015/0360649) teaches an “air blower assembly” comprising a tube with incorporated slots that direct high pressure air flow onto a windshield to clean material deposited on the windshield (Neff; see P[0118]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neubauer, Satarino et al., and Neff, and wherein the sensor housing assembly includes three cleaning devices, wherein the three cleaning devices comprise a fluid cleaning device comprising a spray manifold with spray holes thereon, wherein the manifold and spray holes are configured to deliver cleaning fluid from a source to the slanted surface, a wiper assembly comprising a wiper blade and a motor, wherein the wiper blade is configured to move relative to a frame provided on the sensor housing assembly and along the slanted surface, and an air blower assembly comprising an air hose and an air source, wherein the air hose comprises at least one slot to direct air from the air source towards the slanted surface for cleaning, and wherein the activating the one or more cleaning devices comprises delivering air from the air source to the slanted surface via the at least one slot of the air hose, delivering cleaning fluid from the source to the slanted surface via the manifold and spray holes, and moving the wiper blade along the slanted surface and relative to the frame, as rendered obvious by Neubauer, Satarino et al., and Neff, in order to provide a “cleaning system for a viewing area of a window body” (Neubauer; see Abstract) and in order to provide for the “removal of disturbing transmission effects” (Neubauer; see col.4, lines 12-15), in order to provide an “improved vehicle washer reservoir system” (Satarino et al.; see P[0008]), and in order to “remove rain or snow, or to facilitate cleaning of a dirty windshield” (Neff; see P[0082]).

Regarding Claim 14, Usami et al. does not expressly recite the claimed method of claim 11, wherein the one or more devices include a fluid cleaning device, a wiper assembly, and an air blower assembly; wherein the fluid cleaning device comprises a spray manifold with spray holes thereon, the wiper assembly comprises a wiper blade and a motor; and the air blower assembly comprises an air hose and an air source, and wherein the method comprises:
delivering cleaning fluid from a source to the slanted surface via the manifold and spray holes;
moving the wiper blade along the slanted surface when the motor is activated; and
directing air from the air source through the at least one slot of the air hose towards the slanted surface to remove any deposit thereon.
However, regarding the claimed “a wiper assembly”, “the wiper assembly comprises a wiper blade and a motor” and “moving the wiper blade along the slanted surface when the motor is activated”, Neubauer (6,954,047) teaches a control unit of an analyzing system that is connected to two windshield wiper motors (Neubauer; see col.4, particularly lines 34-46), and when a visual obstruction is detected, the windshield wiper motors may be active to remove the obstruction (Neubauer; see col.5, particularly lines 52-67 and col.6, particularly lines 1-16). Furthermore, spray areas are defined for windshield washer units (Neubauer; see col.4, particularly lines 38-42).
Additionally, regarding the claimed “wherein the fluid cleaning device comprises a spray manifold with spray holes thereon” and “delivering cleaning fluid from a source to the slanted surface via the manifold and spray holes”, a manifold that includes “spray holes” is known from Satarino et al. (2018/0251099), who teaches a manifold having multiple outlets which are equivalent to “spray holes” as they are openings which allow washing fluid to flow to various surfaces such as windows (Satarino et al.; “…a windshield…deliver washing fluid to another location on the vehicle that benefits from being rinsed with washing fluid such as the rear windows, side windows, headlamps, cameras, sensors, off road lamps”, see P[0030] and FIG. 2, also see “The manifold 100 has at least one outlet 120 constructed and arranged to deliver fluid to a windshield and at least one additional outlet 122 constructed and arranged to deliver washing fluid to another location on the vehicle that benefits from being rinsed with fluid”, see P[0039] and FIG. 4).
Regarding the claimed “air blower assembly”, “the air blower assembly comprises an air hose and an air source”, and “directing air from the air source through the at least one slot of the air hose towards the slanted surface to remove any deposit thereon”, Neff (2015/0360649) teaches an “air blower assembly” comprising a tube with incorporated slots that direct high pressure air flow onto a windshield to clean material deposited on the windshield (Neff; see P[0118]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neubauer, Satarino et al., and Neff, and wherein the one or more devices include a fluid cleaning device, a wiper assembly, and an air blower assembly, wherein the fluid cleaning device comprises a spray manifold with spray holes thereon, the wiper assembly comprises a wiper blade and a motor, and the air blower assembly comprises an air hose and an air source, and wherein the method comprises delivering cleaning fluid from a source to the slanted surface via the manifold and spray holes, moving the wiper blade along the slanted surface when the motor is activated, and directing air from the air source through the at least one slot of the air hose towards the slanted surface to remove any deposit thereon, as rendered obvious by Neubauer, Satarino et al., and Neff, in order to provide a “cleaning system for a viewing area of a window body” (Neubauer; see Abstract) and in order to provide for the “removal of disturbing transmission effects” (Neubauer; see col.4, lines 12-15), and in order to provide an “improved vehicle washer reservoir system” (Satarino et al.; see P[0008]), and in order to “remove rain or snow, or to facilitate cleaning of a dirty windshield” (Neff; see P[0082]).

Regarding Claim 19, Usami et al. does not expressly recite the claimed method according to claim 17, wherein the one or more cleaning devices comprises an air blower assembly comprising an air hose and an air source, wherein the air hose comprises at least one slot to direct air from the air source towards the slanted surface for cleaning, and wherein the activating the one or more cleaning devices comprises:
delivering air from the air source to the slanted surface via the at least one slot of the air hose.
However, Neff (2015/0360649) teaches an “air blower assembly” comprising a tube with incorporated slots that direct high pressure air flow onto a windshield to clean material deposited on the windshield (Neff; see P[0118]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neff, and wherein the one or more cleaning devices comprises an air blower assembly comprising an air hose and an air source, wherein the air hose comprises at least one slot to direct air from the air source towards the slanted surface for cleaning, and wherein the activating the one or more cleaning devices comprises delivering air from the air source to the slanted surface via the at least one slot of the air hose, as rendered obvious by Neff, in order to “remove rain or snow, or to facilitate cleaning of a dirty windshield” (Neff; see P[0082]).

Regarding Claim 20, Usami et al. does not expressly recite the claimed method according to claim 17, wherein the sensor housing assembly includes three cleaning devices, wherein the three cleaning devices comprise: a fluid cleaning device comprising a spray manifold with spray holes thereon, wherein the manifold and spray holes are configured to deliver cleaning fluid from a source to the slanted surface, a wiper assembly comprising a wiper blade and a motor, wherein the wiper blade is configured to move relative to a frame provided on the sensor housing assembly and along the slanted surface, and an air blower assembly comprising an air hose and an air source, wherein the air hose comprises at least one slot to direct air from the air source towards the slanted surface for cleaning, and wherein the activating the one or more cleaning devices comprises:
delivering air from the air source to the slanted surface via the at least one slot of the air hose;
delivering cleaning fluid from the source to the slanted surface via the manifold and spray holes; and
moving the wiper blade along the slanted surface and relative to the frame.
However, regarding the claimed “a wiper assembly comprising a wiper blade and a motor, wherein the wiper blade is configured to move relative to a frame provided on the sensor housing assembly and along the slanted surface” and “moving the wiper blade along the slanted surface and relative to the frame”, Neubauer (6,954,047) teaches a control unit of an analyzing system that is connected to two windshield wiper motors (Neubauer; see col.4, particularly lines 34-46), and when a visual obstruction is detected, the windshield wiper motors may be active to remove the obstruction (Neubauer; see col.5, particularly lines 52-67 and col.6, particularly lines 1-16). Furthermore, spray areas are defined for windshield washer units (Neubauer; see col.4, particularly lines 38-42).
Additionally, regarding the claimed “a fluid cleaning device comprising a spray manifold with spray holes thereon, wherein the manifold and spray holes are configured to deliver cleaning fluid from a source to the slanted surface” and “delivering cleaning fluid from the source to the slanted surface via the manifold and spray holes”, a manifold that includes “spray holes” is known from Satarino et al. (2018/0251099), who teaches a manifold having multiple outlets which are equivalent to “spray holes” as they are openings which allow washing fluid to flow to various surfaces such as windows (Satarino et al.; “…a windshield…deliver washing fluid to another location on the vehicle that benefits from being rinsed with washing fluid such as the rear windows, side windows, headlamps, cameras, sensors, off road lamps”, see P[0030] and FIG. 2, also see “The manifold 100 has at least one outlet 120 constructed and arranged to deliver fluid to a windshield and at least one additional outlet 122 constructed and arranged to deliver washing fluid to another location on the vehicle that benefits from being rinsed with fluid”, see P[0039] and FIG. 4).
Regarding the claimed “air blower assembly comprising an air hose and an air source, wherein the air hose comprises at least one slot to direct air from the air source towards the slanted surface for cleaning”, and “delivering air from the air source to the slanted surface via the at least one slot of the air hose”, Neff (2015/0360649) teaches an “air blower assembly” comprising a tube with incorporated slots that direct high pressure air flow onto a windshield to clean material deposited on the windshield (Neff; see P[0118]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neubauer, Satarino et al., and Neff, and wherein the sensor housing assembly includes three cleaning devices, wherein the three cleaning devices comprise a fluid cleaning device comprising a spray manifold with spray holes thereon, wherein the manifold and spray holes are configured to deliver cleaning fluid from a source to the slanted surface, a wiper assembly comprising a wiper blade and a motor, wherein the wiper blade is configured to move relative to a frame provided on the sensor housing assembly and along the slanted surface, and an air blower assembly comprising an air hose and an air source, wherein the air hose comprises at least one slot to direct air from the air source towards the slanted surface for cleaning, and wherein the activating the one or more cleaning devices comprises delivering air from the air source to the slanted surface via the at least one slot of the air hose, delivering cleaning fluid from the source to the slanted surface via the manifold and spray holes, and moving the wiper blade along the slanted surface and relative to the frame, as rendered obvious by Neubauer, Satarino et al., and Neff, in order to provide a “cleaning system for a viewing area of a window body” (Neubauer; see Abstract) and in order to provide for the “removal of disturbing transmission effects” (Neubauer; see col.4, lines 12-15), in order to provide an “improved vehicle washer reservoir system” (Satarino et al.; see P[0008]), and in order to “remove rain or snow, or to facilitate cleaning of a dirty windshield” (Neff; see P[0082]).



Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Usami et al. (2017/0295610) in view of Neubauer (6,954,047) further in view of Satarino et al. (2018/0251099).

Regarding Claim 17, Usami et al. does not expressly recite the claimed method according to claim 16, wherein the one or more cleaning devices comprises a fluid cleaning device comprising a spray manifold with spray holes thereon, wherein the manifold and spray holes are configured to deliver cleaning fluid from a source to the slanted surface, and wherein the activating the one or more cleaning devices comprises:
delivering cleaning fluid from the source to the slanted surface via the manifold and spray holes.
However, Neubauer (6,954,047) teaches a control unit of an analyzing system that is connected to two windshield wiper motors (Neubauer; see col.4, particularly lines 34-46), and when a visual obstruction is detected, the windshield wiper motors may be active to remove the obstruction (Neubauer; see col.5, particularly lines 52-67 and col.6, particularly lines 1-16). Furthermore, spray areas are defined for windshield washer units (Neubauer; see col.4, particularly lines 38-42).
Additionally, a manifold that includes “spray holes” is known from Satarino et al. (2018/0251099), who teaches a manifold having multiple outlets which are equivalent to “spray holes” as they are openings which allow washing fluid to flow to various surfaces such as windows (Satarino et al.; “…a windshield…deliver washing fluid to another location on the vehicle that benefits from being rinsed with washing fluid such as the rear windows, side windows, headlamps, cameras, sensors, off road lamps”, see P[0030] and FIG. 2, also see “The manifold 100 has at least one outlet 120 constructed and arranged to deliver fluid to a windshield and at least one additional outlet 122 constructed and arranged to deliver washing fluid to another location on the vehicle that benefits from being rinsed with fluid”, see P[0039] and FIG. 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neubauer and Satarino et al., and wherein the one or more cleaning devices comprises a fluid cleaning device comprising a spray manifold with spray holes thereon, wherein the manifold and spray holes are configured to deliver cleaning fluid from a source to the slanted surface, and wherein the activating the one or more cleaning devices comprises delivering cleaning fluid from the source to the slanted surface via the manifold and spray holes, as rendered obvious by Neubauer and Satarino et al., in order to provide a “cleaning system for a viewing area of a window body” (Neubauer; see Abstract) and in order to provide for the “removal of disturbing transmission effects” (Neubauer; see col.4, lines 12-15), and in order to provide an “improved vehicle washer reservoir system” (Satarino et al.; see P[0008]).

Regarding Claim 18, Usami et al. does not expressly recite the claimed method according to claim 17, wherein the one or more cleaning devices comprises a wiper assembly comprising a wiper blade and a motor, wherein the wiper blade is configured to move relative to a frame provided on the sensor housing assembly and along the slanted surface, and wherein the activating the one or more cleaning devices comprises:
moving the wiper blade along the slanted surface and relative to the frame.
However, Neubauer (6,954,047) teaches a control unit of an analyzing system that is connected to two windshield wiper motors (Neubauer; see col.4, particularly lines 34-46), and when a visual obstruction is detected, the windshield wiper motors may be active to remove the obstruction (Neubauer; see col.5, particularly lines 52-67 and col.6, particularly lines 1-16). Furthermore, spray areas are defined for windshield washer units (Neubauer; see col.4, particularly lines 38-42).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usami et al. with the teachings of Neubauer, and wherein the one or more cleaning devices comprises a wiper assembly comprising a wiper blade and a motor, wherein the wiper blade is configured to move relative to a frame provided on the sensor housing assembly and along the slanted surface, and wherein the activating the one or more cleaning devices comprises moving the wiper blade along the slanted surface and relative to the frame, as rendered obvious by Neubauer, in order to provide a “cleaning system for a viewing area of a window body” (Neubauer; see Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662